Case 1:20-cv-21553-MGC Document 97-1 Entered on FLSD Docket 05/14/2020 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA

 

PATRICK GAYLE, et al. Case No. 20¢v21553

Petitioners,

Vv.

MICHAEL W. MEADE,
Field Office Director, Miami Field Office, ULS.
Immigration and Customs Enforcement et al.,

Respondents.

 

DECLARATION OF ACTING OFFICER IN CHARGE
LIANA J. CASTANO

I, Liana J. Castano, Acting Officer in Charge (OIC), make the following statements under oath and
subject to the penalty of perjury:

1. I am employed by U.S. Department of Homeland Security (DHS), Immigration and
Customs Enforcement (ICE), and currently serve as the Acting OIC of the Krome
Service Processing Center (Krome). I am also an Assistant Field Office Director
(AFOD) at Krome. I have held this position since September 2, 2018.

2. I provide this declaration based on my personal knowledge, belief, reasonable inquiry,
and information obtained from various records, systems, databases, other DHS
employees, employees of DHS contract facilities, and information portals maintained
and relied upon by DHS in the regular course of business. This declaration responds to
Item 5 of the court’s order of April 30, 2020 and is applicable to Krome, Broward
Transitional Center (BTC), and Glades County Detention Center (Glades).

3. As of 6:00 a.m. on May 14, 2020, ICE detained 1194 detainees at Krome, BTC, and
Glades.

4, ICE is housing 462 detainees at BTC; 403 detainees at Krome; and 329 at Glades.

5. Of the 1194 detainees, 860 detainees are considered to be subject to mandatory
detention.
Case 1:20-cv-21553-MGC Document 97-1 Entered on FLSD Docket 05/14/2020 Page 2 of 2

6. Of the 462 detainees housed at BTC, 108 have criminal convictions and 354 do not
have criminal convictions. However, 94 of the 354 detainees with no criminal
convictions are pending criminal charges.

7. Of the 403 detainees housed at Krome, 229 have criminal convictions and 174 do not
have criminal convictions. However, 116 of the 174 detainees with no criminal
convictions are pending criminal charges.

8. Of the 329 detainees housed at Glades, 246 have criminal convictions and 83 do not
have criminal convictions. However, 83 of the detainees with no criminal convictions
are pending criminal charges.

DATED: May 14, 2020 <a

Liana J. Castano

Assistant Field Office Director

Enforcement and Removal Operations

U.S. Immigration and Customs Enforcement
